TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00069-CV



                             Lori Owens f/k/a Lori Fain, Appellant

                                                  v.

                Carlene Marie Georgen and Mark Robin Georgen, Appellees


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. C2014-0290B, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On March 15, 2017, we notified appellant Lori Owens f/k/a Lori Fain that the

appellate record in this case does not appear to contain a final or otherwise appealable order. This

Court’s jurisdiction is limited to the review of final judgments and certain interlocutory orders

signed by the trial court. See Tex. Civ. Prac. & Rem. Code §§ 51.012, .014; see also Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We requested that Owens file a response with

the clerk of this Court on or before March 24. She has not responded to our notice or demonstrated

that a final or otherwise appealable order has been signed by the trial court. Accordingly, the appeal

is dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a).
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton, and Goodwin

Dismissed for Want of Jurisdiction

Filed: April 27, 2017




                                             2